Title: Poetry, 1749–1750
From: Washington, George
To: 



[1749–1750]


From your bright sparkling Eyes, I was undone;
Rays, you have, more transparent than the sun,
Amidst its glory in the rising Day,
None can you equal in your bright arrays;
Constant in your calm and unspotted Mind;
Equal to all, but will to none Prove kind,
So knowing, seldom one so Young, you’l Find.
Ah! woe’s me, that I should Love and conceal,
Long have I wish’d, but never dare reveal,
Even though severely Loves Pains I feel;
Xerxes that great, was’t free from Cupids Dart,
And all the greatest Heroes, felt the smart.
[N]
[D]
[E]
[R]

